Title: From Thomas Jefferson to Gabriel Christie, 21 April 1807
From: Jefferson, Thomas
To: Christie, Gabriel


                        
                            Dear Sir
                            
                            Monticello Apr. 21. 07.
                        
                        I recieved yesterday your favor of the 13th. covering mr Appleton’s letter, which informs me he had sent by
                            the William Bingham a box of Maccaroni, & a Parmesan cheese in a leaden box, & that cased in wood, but he mentions
                            neither the weight or cost of the Maccaroni or cheese. I know that those cheeses are pretty regularly made to the weight
                            of about 60. 1b. probably by weighing the box of Maccaroni & guessing at the weight of the box, the duty on that may be
                            approximated. mr Appleton executed that commission at the request of Cathalan of Marseilles to whom I had written for the
                            articles, & he tells me he had drawn on Cathalan for the amount, without saying what it was. I shall be contented with
                            any estimate of the duty you may make, only recommending that it be enough to cover the just duty with certainty.
                        I expect every day from mr Appleton some boxes of Florence wine. should they come to Baltimore, as the wine
                            is tender, & the season will be advancing, I will pray you to forward them to Washington by the first vessel. Accept my
                            friendly salutations & assurances of great esteem & respect
                        
                            Th: Jefferson
                            
                        
                    